Citation Nr: 9903932	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-13 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for spina bifida at L5.

2.  Entitlement to an increased disability evaluation for 
herniated nucleus pulposus of L2 and L5-S1, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971 and from June 1977 to July 1994.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a January 1995 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In June 1997, the Board denied 
entitlement to service connection for bilateral hearing loss, 
and remanded the issues of service connection for spina 
bifida and an increased rating for herniated nucleus pulposus 
to the RO for further evidentiary development.  

The record shows that the disability evaluation for herniated 
nucleus pulposus was increased to 40 percent retroactive to 
August 1994 as a result of a July 1998 rating decision.  The 
appeal has been continued seeking a higher rating.  

The case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for spina 
bifida at L5 is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  Herniated nucleus pulposus of L2 and L5-S1 is productive 
of not more than severe impairment.  

3.  Herniated nucleus pulposus of L2 and L5-S1 has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for spina 
bifida at L5 is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation in excess of 40 percent 
for herniated nucleus pulposus of L2 and L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Code 5293 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for spina bifida at L5.

Factual Background

The veteran's service medical records report in late 1986 low 
back pain. Herniated nucleus pulposus was to be ruled out.  
Thereafter low back pain complaints were evaluated with 
radiology in June 1987 that was reported as showing L5 spina 
bifida as well as spondylolysis.  A bone scan was reported as 
showing no significant abnormality in the lumbar spine.  
Spina bifida occulta was reported on reexamination in 1988 
that reported an impression of congenital fusion 
abnormalities of the L5 vertebral body that was not felt to 
represent spondylolysis.  Thereafter the medical records 
report low back pain complaints described as recurrent, 
intermittent low back pain on a 1991 medical examination.  

A neurosurgery consultation report of 1992 shows an 
assessment of mild L4-5 spondylolysis with mild lateral 
stenosis.  On a 1993 examination there was a history of 
lumbar fracture and L5 pars defect.  Spina bifida was not 
listed in the diagnostic impression of a lumbar spine 
magnetic resonance imaging (MRI) examination in early 1994.  
Limited range of motion from disc herniation was reported on 
the separation medical examination in 1994.  

At a RO hearing in August 1995 the veteran recalled that he 
had no knowledge of spina bifida when he entered service and 
that it was diagnosed in the mid 1980's during treatment for 
his continuing back problem (Transcript (T) 2-3).

A VA examiner in 1995 reported the veteran's history of back 
complaints in service and that spina bifida at L5 was found 
at that time and on recent X-ray.  After examination, the 
diagnostic impression was low back pain, mechanical in 
origin, probably not associated with the spina bifida at the 
L5 level.  

The diagnoses reported on VA examination of the spine in 1996 
included spina bifida occulta.  In a late 1996 addendum to 
the examination report, the examiner reviewed radiology 
reports for the veteran's spine and opined that the veteran's 
lower leg symptoms and low back pain were due to spinal disc 
conditions.  The examiner reported to have no knowledge of 
any practical way to separate possible spina bifida occulta 
symptoms from the disc conditions.  The examiner opined that 
none of the veteran's symptoms arose from the L4 vertebral 
body.  

A VA orthopedic examiner in 1997 recorded the pertinent 
history of the veteran's back complaints in service and more 
recently, and that L5 spina bifida was found on X-ray 
obtained in service.  Radiology studies obtained with the 
examination reportedly showed an obvious L5 spina bifida 
occulta.  The examiner also reported that spina bifida 
occulta was also shown on a radiology study in 1994.  The 
impressions were spina bifida occulta, L5, L1-2 proximal disc 
herniation by MRI only, mechanical lower back pain and 
possible far lateral stenosis secondary to disc herniation, 
L4-5, L5-S1.

The examiner opined that the veteran's current subjective 
symptomatology was associated with intermittent pain that was 
primarily associated with mechanical lower back pain with 
some mild symptoms of radiculopathy that were more consistent 
with a lower lumbar process rather than L1-2 disc herniation.  
Regarding spina bifida occulta, the examiner opined that it 
was neither a disease nor a disorder but rather a congenital 
anatomic failure to close the spinous process of the lowest 
lumbar vertebra.  The cause was neither a disease nor 
disorder in the majority of the population and was simply an 
X-ray finding, unknown to the patient prior to any other 
symptomatology of lower back pain, and most likely picked up 
as an incidental finding on X-ray.  

The examiner did not see any association with significance of 
the spina bifida occulta and the L1-2 herniated disc region.  
The examiner stated that that the L5-S1 region was the area 
of the spina bifida occulta and opined that the 
symptomatology in that area was probably more disoriented 
than associated with the spina bifida occulta.  Therefore, 
the examiner opined, it was unlikely that the spina bifida 
occulta aggravated the veteran's service-connected L1-2, but 
it was possible that the bony instability given by the 
failure to fuse the spinous process of the L5 vertebrae may 
produce some symptomatology associated with the L5-S1 
discogenic pain.  It was the examiner's opinion, as an 
orthopedic surgeon, that the spina bifida occulta was not 
associated with the majority of the veteran's symptoms from 
the L5-S1 region that were primarily mechanical and 
discogenic in nature associated with the MRI findings of a 
small disc herniation in the lateral recesses.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for spina bifida 
occulta is not well grounded and should be denied.  The Board 
finds that the development asked for in the remand order was 
accomplished and that the VA examination responded to the 
Board's concerns.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that spina bifida occulta falls within the 
disorders listed under 38 C.F.R. § 3.303 for which service 
connection may not be established.  See, e.g., VAOPGCPREC 67-
90 and 82-90 (O.G.C. Prec. 67-90 and 82-90).  The precedent 
opinion of the VA General Counsel is binding on the Board.  
38 U.S.C.A. § 7104.  The Board observes that the pertinent 
distinction between congenital or developmental "disease" 
and "defect" in the VA disability compensation scheme as 
discussed in VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), and which 
the RO was asked to consider in the 1997 remand, has been 
relied on in precedent decisions.  See for example Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  

The Board observes that the VA examiner responded to the 
Board's request to characterize spina bifida occulta as a 
"disease" or "disorder" by opining that it was neither and 
then described it in terms of a defect, more precisely, in 
most cases, a "congenital anatomic failure".  

The examiner gave no indication from the opinion that the 
veteran's case did not fall within the general etiology for 
spina bifida occulta.  Although the examiner seemed to 
suggest that symptoms could appear from spina bifida occulta, 
it was not reported that a superimposed disability resulted.  
Thus as a congenital defect it is not recognized as a 
disability for which service connection may be granted or 
compensation paid.  38 C.F.R. § 3.303(c).  As a congenital 
defect it cannot be compensated on the basis of direct 
service connection or aggravation.

However, the Board must point out that previously a VA 
examiner in 1996 was unable to offer a plausible basis for 
distinguishing any symptom of spina bifida occulta from 
symptoms of the lumbar spine disorder that has been service-
connected.  It must also be observed that symptom 
manifestations characteristic of spina bifida occulta, 
although mentioned, have not been described, other than 
possibly some discogenic pain.  The record would suggest that 
all of the veteran's lower spine symptoms are being 
considered in evaluating his disability as there is competent 
medical opinion that it would not be possible to distinguish 
manifestations of spina bifida occulta from other lower spine 
symptoms.  

In summary, the Board finds that the veteran's spina bifida 
represents a congenital defect for which service connection 
may not be established.  There has been no evidence offered 
or brought to the Board's attention that would be probative 
of service connection of spina bifida occulta.  Nor has 
competent evidence established the existence of a 
superimposed disability that could be linked to spina bifida 
occulta.  Accordingly, spina bifida occulta does not 
constitute a chronic acquired disability for VA compensation 
purposes which has been linked to service on the basis of 
competent medical authority.  It is on this basis that the 
claim is denied as not well grounded.  

Although the Board considered and denied the claimant's 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  


This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
spina bifida occulta.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


II.  Entitlement to an increased rating 
for herniated nucleus pulposus of L2 and 
L5-S1, currently evaluated as 40 percent 
disabling.

Factual Background

The RO in January 1995 after consideration of the veteran's 
service medical records granted service connection for 
herniated nucleus pulposus L1-2, L4-5 and L5-S1 with evidence 
of nerve involvement, pain and decreased motion and assigned 
a 20 percent rating under Diagnostic Code 5293 criteria from 
August 1994.  

VA outpatient treatment records dated in 1995 collectively 
report stable low back pain, negative straight leg raising 
and heel-toe walking and no atrophy.  The records also report 
that the veteran did some substitute teaching. 

At an RO hearing in August 1995 the veteran testified that he 
had not worked since service and was able to walk a mile 
several times a week but had difficulty standing and sitting.  
He reported weekly spasms and had a back brace that he wore 
occasionally (T 5-8).

On a VA examination in August 1995 that did not describe 
completely in degrees the range of motion attained, the 
veteran was reported as having no limp or gait modification 
or postural abnormality.  The examiner reported that the 
veteran had low back pain on the left with extension, right 
lateral flexion and right rotation, but no back tenderness.  
His straight leg raising was somewhat limited to about 45 
degrees on the left and to over 80 degrees on the right.  The 
impression was mechanical low back pain probably not 
associated with L5 spina bifida.

On a VA examination in August 1996, it was reported that the 
veteran had not lost time as a substitute teacher but that he 
did complain of ongoing back pain that would last 
approximately a day and resolve with rest and without 
medication.  The examiner reported that the veteran had a 
normal gait, posture and stance.  He hopped well on the right 
lower extremity but left side hop caused pain.  His spine was 
straight and there was no spasm sciatic nerve or sciatic 
notch tenderness.  

Forward flexion was completed to 55 degrees with pain in the 
left buttock, extension was to 15 degrees, lateral flexion 
was to 25 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The straight leg raising was reported as being 
negative but limited by hamstring tautness.  The veteran was 
able to dress and undress without difficulty.  The 
neurological examination was reported as being unremarkable.  
The diagnoses included L4 fracture and multiple disc 
herniation of the lumbar spine by history and left lower 
extremity radiculitis, L4-5, without any neuromuscular 
deficit.

The VA examiner reviewed radiology studies for the veteran 
and reported pertinently in an October 1996 addendum to the 
recent examination the opinion that the veteran's lower leg 
symptoms and low back pain were due to his spinal disc 
condition.

Pursuant to the Board remand the RO had the veteran identify 
medical treatment for his back that resulted in a request for 
VA medical records.  Extensive outpatient treatment reports 
from late 1995 through late 1997 showed on one occasion in 
mid 1995 a complaint of back pain after he began an exercise 
program.  On one occasion in mid 1996 it was reported that 
his back was fine.  In mid 1997 it was reported that he had 
no trouble with his back since he exercised. 

On a VA orthopedic examination in November 1997 it was 
reported that the veteran currently taught at a university 
and that he did not have any significant problem with his 
occupation from his back.  He reported monthly episodes of 
back pain of two or three days that required him to lie down 
until the muscle spasm diminished, and similar occurring 
episodes of electrical shock-like symptoms in his legs in the 
back of the thigh region to the calf.  Aspirin helped with 
relief.  He denied any bowel or bladder symptoms.  He was 
able to walk one or two miles several days a week and did not 
need a cane or crutch.  He did not have walking limitations 
but sitting more than a half-hour to an hour produced 
significant buttock symptoms.  

The examiner reported that the veteran had forward flexion of 
the lumbar spine to about 30 degrees, extension to 5 degrees, 
lateral flexion to 15 degrees bilaterally and lateral 
rotation to approximately 30 degrees bilaterally.  The 
veteran had a normal appearing lumbar spine and musculature 
and an unremarkable gait.  He walked without evidence of an 
antalgic gait and was free and comfortable removing his 
clothes.  He had a positive ability to heel and toe walk 
without complaints and he could enter into a deep squat with 
table assistance.  

Deep tendon reflexes were 2+ bilaterally at the knees and 1+ 
bilaterally symmetric at the ankles.  The veteran had 5/5 
motor strength of all lower extremity muscle units and intact 
sensation to all dermatomes of the legs without subjective or 
objective complaints of difference in sensation.  The 
straight leg raise was accomplished to 45 degrees on the left 
and 50 degrees on the right and he had no root tension signs 
to compression. 

Current radiology of the lumbar spine was reported as showing 
slight degenerative joint disease at the L4-5 and L5-S1 
facets, excellent disc space maintenance, and no significant 
joint space narrowing and no spondylolisthesis.  Previous MRI 
was also reviewed.  The diagnostic impressions included L1-2 
proximal disc herniation by MRI only, mechanical lower back 
pain and possible far lateral stenosis secondary to disc 
herniation, L4-5, L5-S1. 

In summary, the examiner stated that the veteran's current 
subjective symptomatology was associated with disability 
approximately one time per month and lasting about two to 
three days in length associated primarily with mechanical 
lower back pain and some mild symptoms of lower leg 
radiculopathy that did not fully correlate with the L1-2 disc 
herniation, but were more consistent with a lower lumbar 
process.  The examiner reported that complete functional 
recovery was maintained after the acute muscle spasm had 
resolved.  The examiner opined that the veteran's L5-S1 
region symptoms, discogenic pain, were primarily mechanical 
and discogenic in nature associated with the MRI findings of 
a small disc herniation in the lateral process.  

On a VA neurology examination in December 1997 the veteran 
described flare-ups six to nine times a year for which two or 
three days of bed rest and aspirin were effective for him.  
The pain resided in the back without radiation to the 
extremities and he reported no weakness or numbness.  He did 
return to a fully functional state following a flare-up.  His 
current treatment was routine back exercises and he did not 
take medication.  He did not report paresthesia, numbness or 
other sensory abnormalities but found that prolonged sitting 
or standing would aggravate his back.  He would not sit 
longer than three hours or stand more than an hour and found 
that he fared best when standing and sitting were 
interspersed.  The examiner also reported that no specific 
nerves were involved and that this appeared related to 
musculoskeletal pain.  

On the physical examination the examiner reported a normal 
evaluation for sensory or motor impairment, and strength, 
muscle stretch and sensation were fully intact.  

The examiner reported no findings of permanent paralysis and 
all extremities were normal in respective neurologic 
examination.  The examiner did not describe the range of 
motion in degrees but noted it was limited in general by pain 
and not by fatigue or weakness, and with regard to forward 
bending, pain limited complete forward bending at the waist.  
The diagnosis was mechanical low back pain.  The examiner 
opined that there might be occasional left L4 root 
compression secondary to soft tissue swelling and that the 
etiology was unclear.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 




(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive examinations in connection with 
the claim and other records have been obtained.  
Comprehensive VA orthopedic and neurology examinations were 
scheduled to address relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examinations and that the examinations were comprehensive and 
addressed relevant rating criteria.  Stegall, supra.  The 
medical examination records include sufficient detail 
regarding the veteran's lumbar spine disorder to apply 
current rating criteria and are considered the best evidence 
for an informed determination of the veteran's current 
impairment from the disorder.  Further, there has not been 
reported any more recent comprehensive evaluation or 
treatment since the VA examinations in late 1997.  Johnson v. 
Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which assess the frequency and 
intensity of attacks, pain, muscle spasm, and the level of 
neurological disturbance as primary rating criteria for the 
incremental ratings from 0 to 60 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the selected rating scheme appropriate for the veteran's 
disability in view of the diagnosis and symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  Regarding consideration of 38 C.F.R. 
§§ 4.40 and 4.45 in ratings under Diagnostic Code 5293, the 
Board has noted the recent opinion of the VA General Counsel 
(VAOPGCPREC 36-97, O.G.C. PREC. 36-97). 

The has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of an increased evaluation 
based on functional loss due to pain on flare-ups with 
limitation of motion of the lumbar spine is proper.

The record reflects that the RO in its 1998 and earlier 
decisions rated the veteran's disability on the basis of then 
current VA examination records and contemporaneous outpatient 
treatment reports which included complaints principally of 
lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1997, show persistent pain 
complaints and appreciable orthopedic findings but no 
appreciable persistent neurologic deficit.  The veteran has 
reported having difficulty because of his lumbar pain, and 
several VA examinations through late 1997 reported findings 
that viewed collectively appear to be indicative of an 
appreciable disability principally on an orthopedic basis.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the back disorder symptoms, 
overall, is not more than the corresponding percentage 
evaluation under Code 5293 of 40 percent.  This rating for 
lumbar disc disease does not require a mechanical application 
of the frequency and intensity data to the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 40 percent evaluation recognizing a 
severe disorder.  

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, are not reflective of a 
level of impairment greater than severe disability 
contemplated in the current 40 percent evaluation.  

VA examinations in the aggregate showed the veteran has had 
episodic pain; however, such pain has correspondingly 
resolved and has not adversely affected his walking ability 
reported to approximate two miles a day several days per 
week.  Functional limitations demonstrated on examinations 
have been consistent with no more than severe impairment 
contemplated in the current 40 percent evaluation.  
Examinations have shown that the veteran has demonstrated 
ability to dress and undress without difficulty.  Of 
particular importance is the fact that he did not experience 
any problem with his ability to perform his profession as 
teacher despite low back symptomatology.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not provide a 
basis for a higher rating.  VAOPGCPREC 37-97 (O.G.C. Prec. 
37-97).

The recent examination findings clearly will not support a 
conclusion that the veteran's disorder is more than severe, 
or that the disorder is pronounced.  There was no 
confirmation of persistent radiculopathy although complaints 
were reported.  This appears to be an accurate assessment of 
the disability.  The neurological evaluation the Board sought 
and which the veteran did attend was deemed necessary to 
assess the level of disability from the neurologic component.  
There is current evidence of severe orthopedic symptoms, 
principally limitation of motion and muscle spasm but, 
significantly, the VA examiners have not reported objective 
evidence of more disabling disc disease.  

Further, the neurology examination in late 1997 appeared to 
have clearly addressed the veteran's complaints and reported 
objective manifestations likely related to the disability.  
In addition, an evaluation greater than 40 percent cannot be 
assigned under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Nor can an increased evaluation be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported to permit the application of 
Diagnostic Code 5289.  

The Board notes that the veteran has reported that his back 
pain is at times acutely worse, but the evaluations under the 
rating schedule contemplate exacerbations.  38 C.F.R. § 4.1. 

The Board notes the veteran has mentioned the need for bed 
rest during exacerbations and that this warrants mention of 
extraschedular consideration.  However, the lumbar spine 
disability has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment as 
a teacher, or required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an evaluation in excess of 
40 percent on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The rating schedule is considered adequate to 
compensate for considerable loss of working time from 
exacerbation of disability.  38 C.F.R. § 4.1.  On the 
orthopedic examination in late 1997 it was mentioned that the 
disability did not cause significant problems in his usual 
and customary occupation as a teacher.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the probative evidence 
is against the claim for an increased rating.


ORDER

Entitlement to service connection for spina bifida at L5 is 
denied.

Entitlement to an increased disability evaluation for 
herniated nucleus pulposus of L2 and L5-S1 is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

